DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
                        2.         Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.    	      
Prior art of records Zhang et al. (US 2012/0213094, hereinafter Zhang), Okazaki et al. (US 2009/0307371, hereinafter Okazaki) and Quinlan et al. (US 2015/0121529) does not disclose or render obvious the claims limitations of claims 4 and 14, when considered as whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

3.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2012/0213094, hereinafter Zhang) in view of Okazaki et al. (US 2009/0307371, hereinafter Okazaki).
	Regarding claim 1, Zhang discloses a method of managing Address Resolution Protocol (ARP) spoofing (para 0008; ARP spoofing) to reduce battery power consumption in a private network client device (para 0046; 106 of fig. 1), comprising:
inserting the private network device between a router or gateway and one or more private network client devices in a private network (para 0053; the appliance 106 is between the router and the user computer) by using Address Resolution Protocol (ARP) spoofing (para 0008; ARP spoofing); sending periodic ARP packets from the private network device to at least one of the one or more private network client devices to ensure the private network device remains inserted (para 0040; The device sends the ARP-RESPONSE packet which can be on regular intervals such as about once every second and in the best mode more frequently than once every minute).
Zhang does not explicitly disclose determining when at least one of the one or more private network devices is inactive; and suspending the sending of periodic ARP packets to at least one of the one or more private network devices when the at least one private network device is determined to be inactive.
In an analogous art, Okazaki discloses determining when at least one of the one or more private network devices is inactive (para 0467; 0658; 0678; stop transmission can be interpreted as inactive device); and suspending the sending of periodic ARP packets to at least one of the one or more private network devices when the at least one private network device is determined to be inactive (para 0732; 0735 and 0750; suspending ARP transmission). Therefore, it would have been 
Regarding claim 2, Zhang discloses inserting the private network device between a router or gateway and one or more private network client devices (para 0006; appliance is configured to establish between the router and user terminal) comprises sending an ARP packet to the router or gateway and the one or more private network client devices (para 0039-0040 and 0046).
	Regarding claim 3, Zhang does not explicitly disclose wherein determining when at least one of the one or more private network devices is inactive comprises determining whether the at least one device has sent traffic to the router or received traffic from the router during a threshold time for the at least one device.
	In an analogous art, Okazaki discloses wherein determining when at least one of the one or more private network devices is inactive comprises determining whether the at least one device has sent traffic to the router or received traffic from the router during a threshold time for the at least one device (para 0067 and 0070; 0732-0733). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Zhang’s method by adding Okazaki’s disclosure in order to improve the reliability and reduce the packet loss of a communication system. 
Regarding claim 5, Zhang does not explicitly disclose wherein the traffic types comprise one or more of DHCP, IP broadcast, and IP unicast packets from either the client to the router or from the router to the client, and ARP broadcast queries.
In an analogous art, Okazaki discloses wherein the traffic types comprise one or more of DHCP (para 0018; DHCP), IP broadcast, and IP unicast packets from either the client to the router or from the router to the client, and ARP broadcast queries (para 0014; ARP broadcast). Therefore, 
Regarding claim 6, Zhang does not explicitly disclose periodically sending ARP packets to the router or gateway when sending of periodic ARP packets to at least one of the one or more private network devices has been suspended
In an analogous art, Ozakai discloses periodically sending ARP packets to the router or gateway when sending of periodic ARP packets to at least one of the one or more private network devices has been suspended (para 0658 and para 0732; when ARP packet transmission to the device is suspended then the ARP packets are transmitted to the network). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Zhang’s method by adding Okazaki’s disclosure in order to improve the reliability and reduce the packet loss of a communication system. 
	Regarding claim 7, Zhang does not explicitly disclose removing the one or more private network devices from a network device list after a period of inactivity.
In an analogous art, Okazaki discloses removing the one or more private network devices from a network device list after a period of inactivity (para 0036 and 0745). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Zhang’s method by adding Okazaki’s disclosure in order to improve the reliability and reduce the packet loss of a communication system. 
Regarding claim 8, Zhang discloses monitoring the private network for ARP packets from the one or more private network devices (para 0007; monitoring traffic including ARP), and reinserting the private network device between the router or gateway and the one or more private 
	Regarding claim 9, Zhang discloses wherein reinserting the private network device between the router or gateway and the one or more private network client devices using ARP spoofing in response to discovering an ARP packet from the router or gateway or one or more private network devices comprises delaying at least ten milliseconds between discovering an ARP packet from the router or gateway or one or more private network devices (para 0040) and sending ARP packets to reinsert the private network device between the router or gateway and the one or more private network client devices (para 0008).
	Regarding claim 10, Zhang discloses wherein reinserting the private network device between the router or gateway and the one or more private network client devices using ARP spoofing in response to discovering an ARP packet from the router or gateway or one or more private network devices comprises sending ARP packets to reinsert the private network device between the router or gateway (para 0006) and the one or more private network client devices multiple times over the first five seconds after discovering the ARP packet from the router or gateway or one or more private network devices (para 0008).

4.	Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan et al. (US 2015/0121529, hereinafter Quinlan) in view of Zhang and further in view of Okazaki.
	Regarding claim 11, Quinlan discloses a network security device, comprising:
a processor (para 0010; a processor) and a memory (para 0010; one or more processors);	a malware protection module operable when executed on the processor to detect a threat to one or more private network devices (para 0035; 0040 and 0097; detecting a threat/attack) and take 
Quinlan does not explicitly disclose to send periodic ARP packets from the private network device to at least one of the one or more private network client devices to ensure the private network device remains inserted, to determine when at least one of the one or more private network devices is inactive, and to suspend the sending of periodic ARP packets to at least one of the one or more private network devices when the at least one private network device is determined to be inactive.
In an analogous art, Zhang discloses to send periodic ARP packets from the private network device to at least one of the one or more private network client devices to ensure the private network device remains inserted (para 0040 and 0053; The device sends the ARP-RESPONSE packet which can be on regular intervals such as about once every second and in the best mode more frequently than once every minute). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Quinlan’s method by addingZhang’s disclosure in order to monitor and control the network access. 
Quinlan/Zhang does not explicitly disclose to determine when at least one of the one or more private network devices is inactive, and to suspend the sending of periodic ARP packets to at least one of the one or more private network devices when the at least one private network device is determined to be inactive. 
In an analogous art, Okazaki discloses determining when at least one of the one or more private network devices is inactive (para 0467; 0658; 0678; stop transmission can be interpreted as 
Regarding claim 12, Quinlan does not explicitly disclose inserting the private network device between a router or gateway and one or more private network client devices (para 0006; appliance is configured to establish between the router and user terminal) comprises sending an ARP packet to the router or gateway and the one or more private network client devices.
In an analogous art, Zhang discloses inserting the private network device between a router or gateway and one or more private network client devices (para 0006; appliance is configured to establish between the router and user terminal) comprises sending an ARP packet to the router or gateway and the one or more private network client devices (para 0039-0040 and 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Quinlan’s method by addingZhang’s disclosure in order to monitor and control the network access. 
	Regarding claim 13, Quinlan/Zhang does not explicitly disclose wherein determining when at least one of the one or more private network devices is inactive comprises determining whether the at least one device has sent traffic to the router or received traffic from the router during a threshold time for the at least one device.
	In an analogous art, Okazaki discloses wherein determining when at least one of the one or more private network devices is inactive comprises determining whether the at least one device has sent traffic to the router or received traffic from the router during a threshold time for the at least 
Regarding claim 15, Quinlan/Zhang does not explicitly disclose wherein the traffic types comprise one or more of DHCP, IP broadcast, and IP unicast packets from either the client to the router or from the router to the client, and ARP broadcast queries.
In an analogous art, Okazaki discloses wherein the traffic types comprise one or more of DHCP (para 0018; DHCP), IP broadcast, and IP unicast packets from either the client to the router or from the router to the client, and ARP broadcast queries (para 0014; ARP broadcast). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Quinlan/Zhang’s method by adding Okazaki’s disclosure in order to improve the reliability and reduce the packet loss of a communication system. 
Regarding claim 16, Quinlan/Zhang does not explicitly disclose periodically sending ARP packets to the router or gateway when sending of periodic ARP packets to at least one of the one or more private network devices has been suspended
In an analogous art, Ozakai discloses periodically sending ARP packets to the router or gateway when sending of periodic ARP packets to at least one of the one or more private network devices has been suspended (para 0658 and para 0732; when ARP packet transmission to the device is suspended then the ARP packets are transmitted to the network). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Quinlan/Zhang’s method by adding Okazaki’s disclosure in order to improve the reliability and reduce the packet loss of a communication system. 

In an analogous art, Okazaki discloses removing the one or more private network devices from a network device list after a period of inactivity (para 0036 and 0745). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Quinlan/Zhang’s method by adding Okazaki’s disclosure in order to improve the reliability and reduce the packet loss of a communication system. 
Regarding claim 18, Quinlan does not explicitly disclose monitor the private network for ARP packets to and/or from the one or more private network devices, and to reinsert the private network device between the router or gateway and the one or more private network client devices using ARP spoofing in response to discovering an ARP packet from the router or gateway or one or more private network devices.
In an analogous art, Zhang discloses monitoring the private network for ARP packets from the one or more private network devices (para 0007; monitoring traffic including ARP), and reinserting the private network device between the router or gateway and the one or more private network client devices using ARP spoofing in response to discovering an ARP packet from the router or gateway or one or more private network devices (para 0039; 0044 and 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Quinlan’s method by addingZhang’s disclosure in order to monitor and control the network access. 
	Regarding claim 19, Quinlan does not explicitly disclose wherein reinserting the private network device between the router or gateway and the one or more private network client devices using ARP spoofing in response to discovering an ARP packet from the router or gateway or one or more private network devices comprises delaying at least ten milliseconds between discovering an 
In an analogous art, Zhang discloses wherein reinserting the private network device between the router or gateway and the one or more private network client devices using ARP spoofing in response to discovering an ARP packet from the router or gateway or one or more private network devices comprises delaying at least ten milliseconds between discovering an ARP packet from the router or gateway or one or more private network devices (para 0040) and sending ARP packets to reinsert the private network device between the router or gateway and the one or more private network client devices (para 0008). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Quinlan’s method by addingZhang’s disclosure in order to monitor and control the network access. 
	Regarding claim 20, Quinlan does not explicitly disclose wherein reinserting the private network device between the router or gateway and the one or more private network client devices using ARP spoofing in response to discovering an ARP packet from the router or gateway or one or more private network devices comprises sending ARP packets to reinsert the private network device between the router or gateway and the one or more private network client devices multiple times over the first five seconds after discovering the ARP packet from the router or gateway or one or more private network devices.
In an analogous art, Zhang discloses wherein reinserting the private network device between the router or gateway and the one or more private network client devices using ARP spoofing in response to discovering an ARP packet from the router or gateway or one or more private network devices comprises sending ARP packets to reinsert the private network device between the router or gateway (para 0006) and the one or more private network client devices multiple times over the first 

                                                               Conclusion		                        
	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462